internal_revenue_service department of the treasury certified tege appeals programs n los angeles street los angeles ca release number release date date taxpayer_identification_number a person to contact employee d number tel fax refer reply to ap la emw in re tax years uil index dear this is a final adverse determination as to your exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons you failed to establish that you have operated exclusively for educational charitable or other exempt purposes as required by sec_501 of the internal_revenue_code you extensively comingled your income expenditures and assets with those of your founder to an impermissible extent you failed to demonstrate that during and that you conducted activities furthering exempt purposes you failed to adhere to the conditions of your exemption as set forth in our ietter of date based on your application that you annually file form_990-pf retum of private_foundation or that you maintain records to show that your expenditures were only for exempt purposes moreover your operations more than insubstantially furthered the private interests of your founder in contravention of sec_1_501_c_3_-1 ii and other interests inconsistent with exemption as an organization described in sec_501 contributions to your organization are not deductible pursuant to sec_170 of the internal_revenue_code as a corporation that is not exempt from federal income taxes you are required to file corporate_income_tax returns form_1120 for the years shown above in addition to the filing of forms although your status as an exempt_organization is revoked you are also required to continue to file form_990-pf return of private_foundation since your status as a private_foundation has not been terminated pursuant to sec_507 see internal_revenue_code sec_509 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ' ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen a skinder appeals team manager cc peed seiparries division department of the treasury internal_revenue_service te_ge eo examinations n los angeles st ms las angeles ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the intemal revenue code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do nat agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeais office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how ta appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 3480sf if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely wnewe he hu doxninin by pt nanette m downing acting director eo examinations letter catalog number 34809f department of the treasury - internal_revenue_service kom a schedule no or exhibit explanation of items name of taxpayer year period ended issue has the met the requirements to qualify for tax exempt status under c of the internal_revenue_code facts background of ama ein was incorporated as a nonprofit corporation on september incorporator the articles of incorporation includes the following sections signed the articles of incorporation as the section i a ' this corporation is a nonprofit public benefit corporation and is not organized for the private gain of any person it is organized under the nonprofit public benefit corporation law for charitable purposes the special purpose of this corporation is to provide personal computers to low- income families or students b section iv a this corporation is organized and operated exclusively for charitable purposes within the meaning of sec_501 internal_revenue_code b no substantial part of the activities of this corporation shall consist of carrying on propaganda or otherwise attempting to influence legislation and the corporation shall not participate or intervene in any political campaign including the publishing or distribution of statements on behalf of any candidate for public_office section v the property of this corporation is irrevocably dedicated to charitable purposes and no part of the net_income or assets of this corporation shall ever inure to the benefit of any director officer of member thereof or to the benefit of any private person upon the dissolution or winding up of the corporation its assets remaining after payment or provision for payment of all debts and liabilities of this corporation shall be distributed to a nonprofit fund foundation or corporation which is organized and operated exclusively for charitable purposes and which has established its tax exempt status under sec_501 internal_revenue_code corporate status has been suspended by the state of corporate status is still suspended according to annual fee to the state it was because ‘ since che ‘ did not pay the in may applied for recognition as a tax-exempt_organization under code c signed the application form_1023 the specific purpose o stated department of the treasury - internal_revenue_service form 886-a page -- internal_revenue_service department of the treasury - rani 886a schedule no or exhibit name of taxpayer year period ended explanation of items on the form_1023 was to provide personal computers to low income families or students the sources of financial support were stated as donations from companies that manufacture computers and related equipment and software the organization's fund raising program was stated as contacting large computer companies for cash donations the organization's governing body includes the following names president vice president secretary treasurer they are husband wife son and daughter the service issued a determination_letter to recognize the as an exempt_organization on july minutes of the annual meeting of the board_of directors the board_of directors of held their annual meeting on sep 20s all four directors the following issues were discussed in the meeting and e e elected officers in addition the existing four officers president principal office location designated and fixed as the new address attended the meeting and was elected as vice is activities according to the conversation with and obtained two computers from rented an office in the city of son's computer store in it conducted scratch cards fundraising program and received dollar_figure during that year there were no activities in bought more computers from to dollar_figure in2g but it was inactive until started the business to provide a computer training program and a computer repair school to low income people for free in website website address is the website was created in the copy of the print out from its website was sent to for confirmation no response was received the home page states that is a c non-profit organization that promotes individual advancement and learning through the use of technology the home page form 886-a department of the treasury - internal_revenue_service page -- f department of the treasury - internal_revenue_service schedule no or echihe orm 886a name of taxpayer year period ended explanation of items has the following six tabs programs who we are donate special events contact us news under the tab programs the three programs are stated as follows technology learning centers we have created a unique technology-oriented learning center at geared towards developing the technical potential of all participants we see technology as the essence of the human experience-it shapes the future it is the tool that connects our human experience to life itself a core discipline for developing human advancement our programs provide life-changing opportunities to inner-city school children and adults with limited english language proficiency where the harsh conditions of economic disadvantage create barriers to technological achievement and to reaching their full potential technology classes we offer a full range of technology programs where students can experience explore and develop their own creativity in a safe and supportive technology environment technology classes provide learners from different elementary schools hands-on activities in the ways how technology is used in the real world each class is approximately learners from all walks of life hands-on activities in technology advancement services for teachers families and community allow both to participate in technology workshops and classes that help assist students with learning hours of instruction after-school and weekend programs provide fundraising scratch cards promote technology in the community by participating in our fundraising event your assistance will bring computers and technology to the community profit organization each individual will receive organizations schools and churches will receive an option of a computer with printer cards one computer and printer or of each fundraising cards sponsor of total cards cash donation is a c non- the card rewards system features the following e e each individual fundraiser will receive cards value computer and printer includes of each scratch card hours of basic training or cash e 7100cards scanner or ' cash_value department of the treasury - internal_revenue_service form 886-a page -- department of the treasury - internal_revenue_service schedule no or exhibit form 886a name of taxpayer year period ended explanation of items e e digitalcamera or 250cards cards family up to members package for one full year admission to disneyland or cash_value cash_value under the tab of who we are it states as follows ‘offers opportunities for learners from all ages to experience the magic of technology in a safe and supportive environment we believe that technology is vital for personal and professional development and they connect the individual to their community and to the larger world our philosophy is that by validating the creative impulses and uniqueness of each student we provide a bridge between the technical experience and the development of the whole individual and increased academic achievement responds to a vital need for individuals living in the and local communities throughout our history we have been a bright beacon for the hundreds of people who live in this urban setting our programs have produced results by increasing community awareness and supporting individual achievement through the use of technology and the internet under the tab of donate it states as follows help please consider becoming a sponsor or volunteer of will fund one learner through a full term of technology classes at our technology learning center dollar_figure change lives on behalf of the hundreds of learners we serve your annual gift of just dollar_figure will support a learner through an entire year of technology programs larger gifts will help cover the costs for even greater numbers of learners who will receive the priceless gift of knowledge at is undergoing a dollar_figure capital campaign to expand our learning center and programs to make a donation please print out a donation form or call us at for more information is tax deductible to the extent allowed by law enterprises is a c non-profit organization your donation returns filed a final return form_990-pf for to terminate its exempt status reported no financial transactions on the form_990-pf an owner during the examination his attorney prepared the form and he signed without acknowledging ‘ said the filed form_990-pf for signed the form_990-pf as _ was incorrect department of the treasury - internal_revenue_service form 886-a page -- department of the treasury - internal_revenue_service a schedule no or ene fe orm explanation of items name of taxpayer year period ended ein reported a loss on according to the conversation with year hi sec_1040 because he did not know which tax form he should use since the state accordingto winnings and most expenses were for his personal expenses such as the reported insurance expenses were for his personal auto insurance and his home insurance the utility expenses were for his residence utility bills and etc under schedule c of his individual tax_return for under schedule c of was suspended by was exclusively from his gambling __ the income of _ he reported on december several months after this examination was initiated filed his individual tax returns for the years under schedule c for both years the schedule c information is as follows and and he reported a loss on ama income gross_receipts or sales expenses advertising commissions and fees insurance legal and professional services office expense rent or lease repairs and maintenance supplies travel meals and entertainment utilities other expenses total expenses tentative loss bank statements dollar_figure h e h h h k a a h a h a f dollar_figure dollar_figure s l a h a r p h h a h a r p dollar_figure e n a h s a a r p a a a p according to the conversation with he commingled funds from with his personal funds and did not keep a separate bank account for ama according to the summons from the transactions for through are as follows has a checking account the summary of bank account dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure department of the treasury - internal_revenue_service form 886-a page -- department of the treasury- internal_revenue_service for a schedule no or exhibit explanation of items name of taxpayer year period ended ‘7 total _ ‘201 2c 2c total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure _ - _ - - - - - - c a review of the detailed transactions indicated that most deposits from february through april were for tothe dollar_figure returns ana in november made by individuals according to interviews with the individuals who paid the payments were the fee charged by for preparing their tax instructed them to write on the money order the dollar_figure deposited vas from a scratch card fundraising event in the fundraising agreement between and included the following terms your school will perform a october funds or unused week fundraising event starting on the fundraising event will end on or before nov _20 _ in which ail will be turned over to will provide scratch-cards to dollar_figure original condition if any card is returned used damaged altered or missing st us dollars any unused scratch-card must be returned in its each scratch-card is worth will pay the -' value associated with the card towards the fundraising event the scratch-cards cannot be duplicated or modified without permission from department of the treasury - internal_revenue_service form 886-a page -- form 886a treasury - int internal_revenue_service - schedule no or ee department of the epartmen reasury nation of items name am of taxpayer year period ended expla based on the funds received from the completed scratch-card classroom computer for scratch-cards furthermore for ever will provide computers will receive an 8-port switch and a laser printer please see specifications of principal or authorized the computers printers and network equipment attached the as for collecting and handing over funds cash or check collected from the enterprises on or before the fundraising event employee personnel signing below is scratch-cards completed to end date the agreement was signed by on october and the principal of the raised dollar_figure and paid it to onnovember the list of checks issued from bank account is as follows ck - total ck date s 5s ' date 5s pay to amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure pay to amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure department of the treasury - internal_revenue_service page a form 886-a form 886a department of the treasury - internal_revenue_service - no or explanation of items name of taxpayer ama enterprise ein year period ended it '20 ‘20 2c dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total a review of the detailed transactions indicated that most of the checks issued were for personal expenses copies of the bank statements canceled checks and a transaction summary workpaper were sent to purpose for the above transactions for the year sec_2c_ in order to request the explanation of the business -_ through failed to respond law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1_501_c_3_-1 income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training department of the treasury - internal_revenue_service form 886-a page -- form 886a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended explanation of items sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of of the operational_test 326_us_279 the number or importance of exempt purposes will cause failure educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university regulation sec_1 c -1 d ii provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1ii prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest retired teachers legal fund v commissioner t c big_number an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization form 886-a page -- department of the treasury - internal_revenue_service department of the treasury- internal_revenue_service schedule no or a f _ explanation of items name of taxpayer year period ended exhibit was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization's rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 7th cir reasonable_compensation does not constitute inurement 276_f2d_476 5th cir where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization's net_earnings inured to the benefit of that private shareholder easter house v united_states cl_ct that such loans were made showed that the companies controlled by the private shareholder had a source of loan credit in the organization an organization does not serve a public rather than a private interest within the meaning if any of its assets or earnings inure to the benefit of any insiders or of reg c -1 d disqualified persons sec_1_501_c_3_-1 d ii inurement is any transfer of charitable assets to the organization's insiders for which the organization does not receive adequate_consideration inurement can take many forms effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross- referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued treas department of the treasury - internal_revenue_service form 886-a page -- form_886 a department of the treasury- internal_revenue_service name of taxpayer year period ended explanation of items schedule no or exhibit reg sec_601_201 ii revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq taxpayer's position disagrees with the government's position as set forth in its letter of states that with the exceptions of a notice to appeal dated april few discrepancies the facts as set forth in the determination_letter are substantially correct however the most glaring error is the statement that the exempt_organization had no activity in the exempt_organization maintains that it has had continuous activity since its inception and has provided computer training and technology training to disadvantaged students in the community _ -sc-ppeer the letter the exempt_organization concedes that it's record keeping and reporting leaves a great deal to be desired which was the result of poor representation advise and confusion on the part of instructions by the he should file his returns principal of the exempt_organization created when he was given conflicting and the internal_revenue_service as to how despite the failures in record keeping and reporting the exempt_organization has done considerable charitable work accordingly the exempt_organization and its principal seek to amend and revise both the returns of the exempt_organization as well as the individual returns the exempt_organization concedes that the law as stated in the determination_letter is substantially correct and requests that the matter go to appeals government's position has not operated exclusively for exempt purposes the service contends that as described within the meaning of internal_revenue_code sec_501 activities were operated for the purpose of serving a private benefit rather than public interest its assets inured to the benefit of its insiders stated that it is organized and operated exclusively for charitable purposes within the meaning of sec_501 internal_revenue_code it stated that its special purpose is to provide personal computers to low-income families or students department of the treasury - internal_revenue_service form 886-a page -- department of the treasury - internal_revenue_service form 886a oe schedule no or exhibit name of taxpayer explanation of items year period ended on the contrary is operating as a tax_shelter for to conceal his personal received dollar_figure income and to avoid his income_tax liabilities federal tax returns bank statements indicated that most of the deposits consisted of money orders of dollar_figure according to the interview with the payees the money was the fee charged by preparing their tax returns most checks issued by during the examination personal funds and did not keep a separate bank account for claimed that he commingled funds from for each return he prepared a review of were for personal_use with his has been active in the preparation of after we discovered the each for bank account we requested an explanation of the business_purpose for the deposits into the account and the checks issued by but did not respond to our request not only used to conceal his personal income from the tax_return preparation but also reported a net_loss on to offset his personal income on the during the examination we informed he should not report filed his tax_return for years from under schedule c of his individual tax_return but under schedule c indecember20 ‘and under schedule c of his individual tax-returns and reported a net_loss that still the organization's was filed as a final return and the organization checked that the organization is terminated there is no evidence that the organization conducted any activities during ‘ the only activity identified during the year was the preparation of schedule c activity upon discussion with the poa federal tax returns from checked the termination the return because he was confused since the franchise tax board no longer stated that the organization was and is to disadvantaged kids to support this claim however no documentation box on recognized the organization as exempt currently active the organization provides individualized training documentation was requested from or evidence was provided on date it was explained that conclusion therefore does not qualify for exemption from federal_income_tax under sec_501 because it did not engage primarily in activities that accomplish an exempt_purpose it was operated for the purpose of serving a private benefit rather than public interest and a major part of the net_earnings of sec_601_201 states that an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued accordingly it is determined that is not an organization described in sec_501 and is not exempt from income_tax is liable to file corporate_income_tax return inured to the benefit of under sec_501 effective january 990-pf as a taxable private_foundation and form_1120 department of the treasury - internal_revenue_service form 886-a page --
